            Case 1:19-cr-00374-JMF Document 79 Filed 08/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
                                                                   :
UNITED STATES OF AMERICA                                           :      NOTICE OF APPEARANCE
                                                                   :      AND REQUEST FOR
                                                                   :      ELECTRONIC NOTIFICATION
                                                                   :
                    - v. -                                         :      19 Cr. 374 (JMF)
                                                                   :
                                                                   :
MICHAEL AVENATTI,                                                  :
                                                                   :
                             Defendant.                            :
------------------------------------------------------------------x

To:      Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests the Clerk to note his appearance as counsel

in this case on behalf of defendant Michael Avenatti and to add him as a filing user to whom

Notices of Electronic Filing will be transmitted in this case.


                                                                   Respectfully Submitted,

                                                                   /s/ Andrew J. Dalack
                                                                   Assistant Federal Defender
                                                                   Federal Defenders of New York, Inc.
                                                                   52 Duane Street – 10th Floor
                                                                   New York, NY 10007
                                                                   (212) 417-8768
                                                                   andrew_dalack@fd.org
